


Exhibit 10.19
Non-Employee Director Grantee: ________________________
Grant Date: ________________________
No. of Restricted Shares: ________________________
Amount of Restricted Cash: ________________________


ORION ENERGY SYSTEMS, INC.
2004 STOCK AND INCENTIVE AWARDS PLAN
As Amended and Restated Effective December 24, 2007
and Amended October 27, 2010




TANDEM RESTRICTED STOCK AND CASH AWARD AGREEMENT


THIS AGREEMENT, made and entered into as of the Grant Date specified above (the
“Grant Date”) by and between Orion Energy Systems, Inc., a Wisconsin corporation
(the “Company”), and the Grantee specified above (“Grantee”).
RECITALS


WHEREAS, the Company maintains the Orion Energy Systems, Inc. 2004 Stock and
Incentive Awards Plan, as amended and restated (the “Plan”), and Grantee has
been selected by the Committee to receive a Tandem Restricted Stock and Cash
Award under the Plan; and
WHEREAS, as a condition to the receipt by Grantee of this Tandem Restricted
Stock and Cash Award, Grantee reaffirms and agrees to be bound by the
confidentiality, inventions, non-solicitation and non-competition provisions set
forth in prior agreements between the Grantee and the Company, which are
incorporated by reference herein, in consideration for receipt of the Tandem
Restricted Stock and Cash Award pursuant hereto, continued employment, and other
good and valuable consideration.
AGREEMENT


NOW, THEREFORE, IT IS AGREED, by and between the Company and Grantee, as
follows:
1.
Tandem Award of Restricted Stock and Restricted Cash

a.Effective as of the Grant Date, the Company hereby grants to Grantee a tandem
and coupled award of (i) the number of shares of restricted Common Stock of the
Company specified above (“Restricted Stock”) and (ii) the amount of restricted
cash specified above (“Restricted Cash”), in each instance, subject to, and in
accordance with, the restrictions, terms and conditions set forth in the Plan
and this Agreement.
b.This Agreement (including any appendices or exhibits) shall be construed in
accordance with, and subject to, the provisions of the Plan (which are
incorporated herein by reference) and, except as otherwise expressly set forth
herein, the capitalized terms used in this Agreement shall have the same
definitions as set forth in the Plan.




--------------------------------------------------------------------------------




c.This Tandem Restricted Stock and Cash Award is conditioned upon Grantee’s
acceptance of the terms of this Agreement and any other agreement incorporated
herein, as evidenced by Grantee’s execution of this Agreement or by Grantee’s
electronic acceptance of the Agreement in a manner and during the time period
allowed by the Company. If the terms of this Agreement are not timely accepted
by execution or by such electronic means, this Tandem Restricted Stock and Cash
Award may be cancelled by the Committee.


2.
Restrictions

a.Subject to the terms of the Plan and this Agreement, if the Grantee remains
employed by the Company as of the applicable vesting date, the Restricted Stock
and the Restricted Cash shall each vest one-third (1/3) per year on each of the
first three (3) anniversaries of the Grant Date set forth herein. For purposes
of this Agreement, employment with a Subsidiary of the Company or service as a
member of the Board of Directors of the Company shall be considered employment
with the Company.
b.Subject to vesting in accordance with Section 2.1, the terms of the Plan and
this Agreement, Grantee shall own the vested Restricted Stock and the Restricted
Cash free and clear of all restrictions imposed by this Agreement. The Company
shall transfer (i) the vested Restricted Stock (less any applicable withholding
pursuant to Section 5) to an unrestricted account in the name of the Grantee and
(ii) the vested Restricted Cash (less any applicable withholding pursuant to
Section 5) payable in accordance with the Company’s standard payroll practices,
in each event as soon as practical after each applicable anniversary of the
Grant Date on which the Grantee remains employed by the Company.
c.In the event, prior to vesting, (i) Grantee dies while actively employed by
the Company, or (ii) Grantee has his or her employment terminated by reason of
disability (within the meaning of Section 22(e)(3) of the Internal Revenue Code
of 1986, as amended (the “Code”)) (“Disability”), any Restricted Stock and
Restricted Cash shall become fully vested and nonforfeitable as of the date of
Grantee’s death or Disability. The Company shall transfer the Restricted Stock
and Restricted Cash, free and clear of any restrictions imposed by this
Agreement to Grantee (or, in the event of death, his or her surviving spouse or,
if none, to his or her estate) as soon as practical after his or her date of
death or termination for Disability.
d.In exchange for receipt of consideration in the form of this Tandem Restricted
Stock and Cash Award, continued employment, and other good and valuable
consideration, Grantee reaffirms and agrees to be bound by the confidentiality,
inventions, non-solicitation and non-competition provisions set forth in prior
agreements between the Grantee and the Company.
e.Except for death or Disability as provided in Section 2.3, or except as
otherwise provided in a severance agreement with Grantee, if Grantee terminates
his or her employment or if the Company terminates Grantee’s employment prior to
vesting, the Restricted Stock and the Restricted Cash shall each cease to vest
further, all of the unvested Restricted Stock and Restricted Cash shall be
immediately forfeited and cancelled, and Grantee shall only be entitled to the
Restricted Stock and Restricted Cash that has vested as of his or her date of
termination.
f.Notwithstanding the other provisions of this Agreement, in the event of a
Change of Control prior to vesting, all otherwise unvested Restricted Stock and
Restricted Cash shall become fully vested and nonforfeitable as of the date of
the Change of Control. The Company shall transfer the Restricted Stock and
Restricted Cash that vests pursuant to this Section 2.6 to Grantee as soon as
practical after the date of the Change of Control in accordance with Section
2.2.

2



--------------------------------------------------------------------------------




g.Neither the Restricted Stock nor the Restricted Cash may be sold, assigned,
transferred, pledged, or otherwise encumbered prior to the date Grantee becomes
vested in the Restricted Stock and the Restricted Cash, and any such attempted
sale, assignment, transfer, pledge or other encumbrance shall be null and void.
In addition, Grantee shall not sell any shares acquired under this Agreement
except as permitted by the terms of the Plan and at a time when applicable laws,
Company policies and any agreement between the Company and its underwriters do
not prohibit a sale.


3.
Stock; Dividends; Voting; Interest

a.The Restricted Stock shall be registered in the name of Grantee as of the
respective Grant Date for such shares of Restricted Stock. The Company may
evidence the registration of the Restricted Stock in such manner as the
Committee may deem appropriate, including by issuing stock certificates or using
a restricted book entry account with the Company’s transfer agent. Physical
possession or custody of any stock certificates that are issued shall be
retained by the Company until such time as the Restricted Stock is vested in
accordance with Section 2. The Company reserves the right to place a legend on
such stock certificate(s), or an appropriate stop-transfer order in the case of
book-entry registration, restricting the transferability of the Restricted Stock
and referring to the terms and conditions (including forfeiture) of this
Agreement and the Plan.
b.During the period the Restricted Stock is not vested, the Grantee shall not be
entitled to receive any dividends or similar distributions declared on such
unvested Restricted Stock and Grantee shall not be entitled to vote any such
unvested Restricted Stock.
c.In the event of a stock split, stock dividend or other change in
capitalization or another corporate event described in Section 6.4 of the Plan,
the number and type of shares subject to this Agreement shall be adjusted by the
Committee to the extent provided in Section 6.4 of the Plan.
d.During the period the Restricted Cash is not vested, the Company shall not be
required to segregate or otherwise set aside the Restricted Cash for the benefit
of the Grantee and the Grantee shall not be entitled to receive any interest on
such funds. In addition, the Grantee shall not have a security interest or any
other interests or others rights as a creditor of the Company with respect to
the Restricted Cash.


4.
No Right to Continued Employment or Additional Grants

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon Grantee any right with respect to continuance of employment by the
Company or a Subsidiary, nor shall this Agreement or the Plan interfere in any
way with the right of the Company or a Subsidiary to terminate Grantee’s
employment at any time or for any reason. The Plan may be terminated at any
time, and, even if the Plan is not terminated, Grantee shall not be entitled to
any additional awards under the Plan.
5.
Taxes and Withholding

Grantee shall be responsible for all federal, state, local and foreign taxes
payable with respect to this Tandem Restricted Stock and Cash Award and
dividends or other distributions paid on such Restricted Stock. Grantee shall
have the right to make such elections under the Code as are available in
connection with this Tandem Restricted Stock and Cash Award. Grantee shall rely
solely on the determinations of Grantee’s own tax advisors or his or her own
determinations and not on any statements or representations by the Company or
any of its agents with regard to all

3



--------------------------------------------------------------------------------




such tax matters. Grantee acknowledges that it is his or her sole
responsibility, and not the Company’s, to make any filings required to make any
such elections under the Code, even if Grantee requests that the Company or its
representatives make the filings on his or her behalf. Grantee agrees to report
the value of the Restricted Stock and the Restricted Cash in a manner consistent
with the Company’s reporting for income tax purposes. The Company shall have the
right to retain and withhold from any payment of Restricted Stock or Restricted
Cash or other cash the amount of taxes required by any government to be withheld
or otherwise deducted and paid with respect to such payment. At its discretion,
the Company may require Grantee to reimburse the Company for any such taxes
required to be withheld and may withhold any distribution in whole or in part
until the Company is so reimbursed. In lieu thereof, the Company shall have the
right to withhold from any other cash amounts due to Grantee an amount equal to
such taxes required to be withheld or withhold and cancel (in whole or in part)
a number of shares of Restricted Stock having a market value not less than the
amount of such taxes.
6.
Grantee Bound by the Plan

Grantee hereby acknowledges receipt of a copy of the Plan and the prospectus for
the Plan, and agrees to be bound by all the terms and provisions thereof.
7.
Modification of Agreement

This Agreement may be modified, amended, suspended, or terminated, and any terms
or conditions may be waived, but only by mutual agreement of the parties in
writing except as otherwise provided in Section 19.1 of the Plan.
8.
Severability

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.
9.
Governing Law

The validity, interpretation, construction, and performance of this Agreement
and agreements incorporated by reference herein shall be governed by the laws of
the State of Wisconsin without giving effect to the conflicts of laws principles
thereof.
10.
Successors in Interest

This Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns, whether by merger, consolidation,
reorganization, sale of assets, or otherwise. This Agreement shall inure to the
benefit of Grantee’s legal representatives. All obligations imposed upon Grantee
and all rights granted to the Company under this Agreement shall be final,
binding, and conclusive upon Grantee’s heirs, executors, administrators, legal
representatives, guardians and successors.
11.
Resolution of Disputes

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to the interpretation, construction, or application of this Agreement
shall be determined by the Committee in its absolute discretion. Any
determination made hereunder shall be final, binding, and conclusive on Grantee
and the Company for all purposes.

4



--------------------------------------------------------------------------------




12.
Pronouns; Including

Wherever appropriate in this Agreement, personal pronouns shall be deemed to
include the other genders and the singular to include the plural. Wherever used
in this Agreement, the term “including” means “including, without limitation.”
[Remainder of page intentionally left blank, signature page follows.]







5



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the Grant Date first above written.


ORION ENERGY SYSTEMS, INC.


___________________________________
By: ________________________            Grantee
Title: _______________________



6

